Citation Nr: 0029155	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO. 96-46 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from April 1964 to April 1966.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a left big toe fracture, a back disability, and 
bilateral ankle disability.  

In a December 1997 decision, the Board denied the veteran's 
claim for service connection for residuals of a left big toe 
fracture, a back disability, and bilateral ankle disability, 
on the basis that, while the claims were well grounded, the 
preponderance of the evidence was against the claims.  

In a Joint Motion for Remand as to One Issue and to Stay of 
Further Proceedings, (hereinafter Joint Motion) filed 
in November 1999, the veteran's attorney and the VA General 
Counsel requested that the December 1997 Board decision be 
vacated, in part, and the appeal remanded to the Board for 
readjudication only as to the issue of service connection for 
a back disability.  The appellant was not appealing the 
Board's decision as to the issues of service connection for 
residuals of a left big toe fracture and bilateral ankle 
disability.  The parties noted that there was sufficient 
competent medical and other evidence to establish that the 
veteran's back claim was well grounded.  By December 1999 
Order, the U.S. Court of Appeals for Veterans Claims (Court) 
granted the motion and vacated the Board's decision, to the 
extent indicated above, and dismissed the remaining issues.


REMAND

The finding of well-groundedness was explicit in the Joint 
Motion, which led to the Court's Order vacating the Board's 
decision.  The finding of well-groundedness represents the 
"law of the case" and is binding on the Board.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-528 (1997); Allin v. Brown, 
10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. App. 
268, 270 (1993) (questions settled on a former appeal of the 
same case are no longer open for review.... 'the principle 
law of the case' has been applied to the application of the 
law in decisions of Federal courts in cases remanded to 
administrative agencies).  

As the claim of entitlement to service connection for a back 
disability is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); See also Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000).  This duty is 
neither optional nor discretionary, Littke v. Derwinski, 
1 Vet. App. 90 (1990), and includes providing additional VA 
examinations by a specialist when recommended.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  During the course of the 
veteran's appeal, he was afforded a VA examination.  However, 
this examination was silent on the matter of etiology of the 
veteran's current back disability.  Thus, the Board finds 
that additional VA examination is in order.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In September 1998, the veteran's attorney indicated that the 
veteran was in receipt of disability benefits through the 
Social Security Administration (SSA), effective from April 
1998.  Since this determination was subsequent to the Board's 
1997 decision, the SSA records have not yet been obtained and 
associated with the claims file.  The Board must therefore 
remand the veteran's case for these records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

In October 2000, the veteran's attorney submitted additional 
medical statements from private doctors.  The RO has not yet 
reviewed this evidence, and the veteran's attorney requested 
initial review by the RO.  For this additional reason, the 
veteran's claim must be remanded.  38 C.F.R. § 20.1304(c) 
(1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO should request that the 
veteran, through his attorney, identify 
all medical care providers who have 
treated him for his back since December 
1997.  After securing any necessary 
release, the RO should obtain those 
records (not already of evidence), 
including specifically those from the 
private doctors whose statements were 
submitted in October 2000 via letter from 
the veteran's attorney. 

2.  The RO should also obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied on concerning that 
claim.  38 U.S.C.A. § 5106 (West 1991).  

3.  The RO should arrange for an 
examination of the veteran, through his 
attorney, by an appropriate VA specialist 
for the purpose of ascertaining the 
current nature and etiology of the 
veteran's back disability.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition.  
The examiner should identify the 
veteran's back disability and express an 
opinion as to whether it is as likely as 
not that each such disability is causally 
related to service.  The examiner should 
provide full rationale for any opinion 
expressed, including the bases for the 
opinion, such as the veteran's reported 
history, medical records, etc.  The RO 
should carefully review the examination 
report to ensure that it is in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  The RO should then re-adjudicate the 
claim for service connection for a back 
disability.  The RO should consider the 
provisions of 38 U.S.C.A. § 1154(b), as 
applicable.  If the claim remains denied, 
the veteran, through his attorney, should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, any applicable 
legal provision not previously provided, 
and reflects reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



